



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Lawrence, 2019 ONCA 794

DATE: 20191001

DOCKET: C66815

Rouleau, Trotter and Harvison
    Young JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Andre Lawrence

Appellant

Brian Snell, duty counsel

Andre Lawrence, in person

Michael Fawcett, for the respondent

Heard: September 30, 2019

On appeal from the sentence imposed on February
    28, 2019 by Justice Paul Monahan of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant argues that the sentence is too
    harsh. Duty counsel on his behalf argues that the sentencing judge effectively
    double counted by treating offence elements as aggravating factors resulting in
    an excessive sentence. He also argues that insufficient weight was placed on the
    plea of guilty.

[2]

The sentencing judge set a global sentence for
    all the offences. In our view, the sentence of 46 months less pre-sentence
    custody credited at 660 days was fit in the circumstances. The appellant pled
    guilty to three robberies. The victims were vulnerable businesses. In one case,
    he showed a knife and in another, threatened bodily harm. His face was masked
    in all three. The appellant has a long criminal record albeit not involving
    prior robberies.

[3]

In these circumstances, we agree that the
    sentencing judge was correct in emphasizing general deterrence and denunciation
    and he arrived at a fit sentence. As a result, leave to appeal sentence is
    granted but the appeal is dismissed.


